DETAILED ACTION

Allowable Subject Matter
Claims 1-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A flat panel display comprising: a first display panel and a second display panel facing each other; and a display element disposed between the first display panel and the second display panel, wherein the second display panel includes: a common electrode configured to transfer a common voltage and including a plurality of common electrode pads; a light blocking member; and a plurality of sensing wires connected to the common electrode to transfer a sensing signal, wherein the plurality of sensing wires overlap the light blocking member the common electrode includes a first common electrode pad and a second common electrode pad that are adjacent in a first direction, the sensing wires include a first sensing wire that is connected to the first common electrode pad and a second sensing wire that is connected to the second common electrode pad, and the first common electrode pad overlaps the first sensing wire and the second sensing wire.”
Specifically, the prior arts do not teach the the two sensing wire overlap the common electrode pads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Park et al. (US Patent 9,470,941 B2) and Kim et al. (US Patent 8,780,078 B2) are cited to teach a similar type integrate touch wire line designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 19 2021.
   20140331791